Name: Commission Regulation (EEC) No 2126/91 of 19 July 1991 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 90 Official Journal of the European Communities No L 227/5 COMMISSION REGULATION (EEC) No 2415/90 of 20 August 1990 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) HAS ADOPTED THIS REGULATION : . Article 1 Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 August 1990 and notified to the Commission shall be accepted for 95,24 % of the tonnage applied for. The part of the security corresponding to the difference between the quantity applied for and the quantity for which the licence is issued, shall be released. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 11 50/90 (2) provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas applications for licences have been made for a total quantity greater than that available ; whereas a percentage reduction in the quantities applied for should therefore be made, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p . 85 . 2 OJ No L 114, 5 . 5. 1990, p . 21 . No L 197/6 Official Journal of the European Communities 20 . 7 . 91 ANNEX to the Commission Regulation of 19 July 1991 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Arrangement in Regulation (EEC) No 3877/86 ACP or OCT (') (2) (') (J) Bangladesh Third countries (except ACP or OCT) (J ) 1006 10 21 150,83 308,87 1006 10 23 202,67 131,51 270,22 1006 10 25 202,67 131,51 270,22 1006 10 2? 202,67 131,51 270,22 1006 10 92  . 150,83 308,87 1006 10 94 202,67 131,51 270,22 1006 10 96 202,67 . 131,51 270,22 1006 10 98 202,67 131,51 270 ,22 ^ 1006 20 11  1 89,44 386,09 1006 20 13 253,34 165,29 337,78 1006 20 15 253,34 165,29 337,78 1006 20 17 253,34 165,29 337,78 1006 20 92  1 89,44 ¢386,09 1006 20 94 253,34 165,29 ' 337,78 1006 20 96 253,34 165,29 337,78 1006 20 98 , 253,34 165,29 337,78 1006 30 21  234,07 492,00 ( s) 1006 30 23 422,87 (s) 270,02 563,82 O 1006 30 25 422,87 0 270,02 563,82 (5) 1006 30 27 422,87 (5) 270,02 563,82 O 1006 30 42  234,07 492,00 O 1006 30 44 422,87 O 270,02 563,82 (j) 1006 30 46 422,87 (*) 270,02 563,82 (5) 1006 30 48 422,87 O 270,02 563,82 (5) 1006 30 61  249,64 523,98 O 1006 30 63 453,32 ( ¢&lt;) 289,86 604,42 (5) 1006 30 65 453,32 (5) 289,86 604,42 (5) 1006 30 67 453,32 0 289,86 604,42 (5) 1006 30 92  249,64 523,98 O 1006 30 94 453,32 0 289,86 604,42 O 1006 30 96 453,32 (5) 289,86 604,42 (s) 1006 30 98 453,32 (  ') 289,86 604,42 (&lt;) 1006 40 00  69,28 144,56 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (J) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African , Caribean and Pacific States or in the overseas countries and territories and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 . (") The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cables under the arrangements laid down in Regulation (EEC) Nos 3491 /90 and 862/91 . O The levy on imports into Portugal is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 .